PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Monsarrat-Chanon et al.
Application No. 16/626,435
Filed: December 24, 2019
For: System, Device and Method for Assessing a Fit Quality of an Earpiece

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 10, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 21, 2021. The issue fee was timely paid on April 21, 2021.  Accordingly, the application became abandoned on April 22, 2021.  A Notice of Abandonment was mailed April 27, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a executed Declaration under 37 CFR 1.63 for Inventors Hami Monsarrat-Chanon, Jeremie Voix, Vincent Nadon and Thomas Habrant, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.   

This application is being referred to Office of Data Management (ODM) for appropriate action in the normal course of business on the reply received May 10, 2021.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET